DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 11/6/2019, 1/14/2020 and 2/29/2020 contain 26 pages and almost 650 references. The examiner has considered the references to the extent reasonably expected during normal examination time. 
If applicant considers there is a particular reference or teaching particularly relevant to the claimed invention it is requested from the applicant to provide a statement indicating such relevance and a clear identification of such reference. Further, it is noted that it is desirable to avoid the submission of long lists of documents when possible. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted by Applicant.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff 'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 15/691541, 62/607070, and 62/619579, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the limitations “performing a first cyclical deposition-etch process having at least one unit cycle to partially fill the one or more gap features, wherein each unit cycle of the cyclical deposition-etch process comprises: flowing a molybdenum precursor into the reaction chamber to coat the one or more gap features with a molybdenum metal film; and flowing a molybdenum halide etchant into the reaction chamber, wherein the molybdenum halide etchant contacts the molybdenum metal film partially etching the molybdenum metal film; and terminating the first cyclical deposition-etch process upon determining the one or more gap features are partially filled with the molybdenum metal film to a predetermined percentage thereby defining one or more partially filled gap features; and filling the one or more partially filled gap features with the molybdenum metal film by performing a second cyclical deposition process having at least one unit cycle” as recited in claim 1, do not appear to have adequate support in the prior-filed applications. It is specifically noted that details of a deposition-etch repetitive process are not disclosed in prior filed applications. Further, the limitation “wherein the molybdenum halide etchant comprises molybdenum pentachloride (MoCI5),” as recited in claim 12 does not appear to have adequate support in the prior-

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-10, 12-17, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the cyclical deposition-etch process,” does not have sufficient antecedent bases. 
Regarding claim 1, the limitation “wherein each unit cycle of the cyclical deposition-etch process comprises:” is unclear as to which of the limitations after the colon are included in the each unit cycle. 
Regarding claim 1, the limitation “flowing a molybdenum precursor into the reaction chamber to coat the one or more gap features with a molybdenum metal film,” is indefinite as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Specifically, flowing only a molybdenum precursor into the reaction chamber would not be understood to result in the coating of the gap features with a molybdenum metal film, and thus the omitted step is flowing of a second reactant (i.e. a reducing agent precursor) to coat the gap features with a molybdenum.
Regarding claim 4, the limitation “contacting the substrate with a first vapor phase reactant comprising a molybdenum halide precursor,” is unclear as to how it is related to “flowing a molybdenum precursor into the reaction chamber,” as recited in claim 1. Specifically, it is unclear as to if the limitation is intended as a further narrowing of the limitation in claim 1, or an additional step of the claimed method. 
Regarding claims 9 and 10, the limitation “the first…cyclical deposition process” is unclear as to how it is related to the “first cyclical deposition-etch process” as recited in claim 1.
Regarding claim 18, the limitation “unit cycles of the first cyclical deposition etch process,” is unclear as to how it is related to the at least one unit cycle recited in claim 1.
Regarding claim 21, the limitation “the molybdenum halide precursor,” lacks sufficient antecedent basis. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-10, 12-17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chadrashekar et al. (US 8,119,527; herein “Chadrashekar”) in view of Fu et al. (US 2017/0062224; herein “Fu”) and Juppo et al. (Deposition of molybdenum thin films by an alternate supply of MoCl5 and Zn, 1998; herein “Juppo”). 
Regarding claim 1, Chadrashekar discloses in Figs. 2-3 and related text a method for filling one or more gap features on a substrate surface, the method comprising: 
providing the substrate comprising the one or more gap features into a reaction chamber (see step 201 and col. 4 lines 27-29); 
performing a first cyclical deposition-etch process (see Fig. 2) having at least one unit cycle to partially fill the one or more gap features, wherein each unit cycle of the cyclical deposition-etch process comprises:

flowing an etchant into the reaction chamber (see col. 6 line 38-40), wherein the etchant contacts the metal film partially etching the metal film  (see step 205 and col. 6 line 20-21 and 38-45); and
terminating the first cyclical deposition-etch process upon determining the one or more gap features are partially filled with the metal film to a predetermined percentage thereby defining one or more partially filled gap features (see 341/351 in Fig. 3 and col. 8 lines 40-41); and
filling the one or more partially filled gap features with the molybdenum metal film by performing a second cyclical deposition process having at least one unit cycle (see step 207-213 and col. 8 lines 1-3 and col. 9 line 7-10).
Chadrashekar does not disclose
a molybdenum precursor to coat a molybdenum metal film;
a molybdenum halide etchant.
In the same field of endeavor, Fu teaches in Fig. 1 and related text a method for depositing a metal film (see [0043]) comprising
a molybdenum precursor (first process gas, see step 106 and [0029]; (MOyXx, in the embodiment where M is molybdenum and X is chloride, for example, see [0029]-[0031]) to coat a molybdenum metal film (see [0043] at least).
In the same field of endeavor, Juppo teaches a method for depositing a depositing a metal film comprising
a molybdenum halide etchant (see pg. 2850, col. 1, para. 1).

Regarding claim 2, the combined device shows heating the substrate to a substrate temperature of between 300 °C and 700 °C (Fu: between 50 °C and 650 °C, see [0046], which overlaps the claimed ranges).
Note that the range disclosed by Fu overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the substrate temperature to be a result effective variable affecting the deposition rate and physical and electrical characteristics of the resulting metal film.  Thus, it would have been obvious to modify the combined method to have the temperature within the claimed range in order to decrease the manufacture time and/or to increase the uniformity and electrical characteristics of the film, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claim 3, the combined device shows regulating the pressure within the reaction chamber to greater than 20 Torr (Fu: 10-40 Torr, see [0053], which overlaps the claimed range).
Note that the range disclosed by Fu overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the chamber pressure to be a result effective variable affecting the deposition mechanism and physical and electrical characteristics of the resulting metal film.  Thus, it would have been obvious to modify the method of Fu to have the temperature within the claimed range in order to ensure the process gases remain in the gaseous state, and/or to improve characteristics of the film, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claim 4, the combined device shows wherein each unit cycle of the first cyclical deposition-etch process comprises: contacting the substrate with a first vapor phase reactant (Fu: first process gas, see step 106 and [0029]) comprising a molybdenum halide precursor (MOyXx, in the embodiment where M is molybdenum and X is chloride, for example, see [0029]-[0031]).
Regarding claim 5, the combined device shows wherein the molybdenum halide precursor (Fu: of the first process gas) comprises a molybdenum chalcogenide halide (MOyXx, in the embodiment where M is molybdenum and X is chloride, for example, see [0029]-[0031]).
Regarding claim 6, the combined device shows wherein the molybdenum chalcogenide halide (Fu: of the first process gas) comprises a molybdenum oxyhalide selected from the group comprising: a molybdenum oxyhalide, a molybdenum oxyiodide, or a molybdenum oxybromide (MOyXx, in the embodiment where M is molybdenum and X is chloride, for example, see [0029]-[0031]).
Regarding claim 7, the combined device shows wherein the molybdenum oxychloride comprises (Fu: of the first process gas) molybdenum (IV) dichloride dioxide (MoO2Cl2) (MOyXx, in the embodiment where M is molybdenum, O is included, and X is chloride, and the oxidation state of Mo is +4, for example, see [0029]-[0031]; note a common oxidation state for Molybdenum is +4).
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try having the molybdenum oxychloride be molybdenum (IV) dichloride dioxide (MoO2Cl2) for the purpose of choosing from a finite number of identified, predictable solutions (oxidation states of Mo are known to be 0, +2, +3, +4, +5, +6, as supported by Encyclopedia Britannica; oxygen can either be included or excluded, see [0031], further the most KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)). 
Regarding claim 9, the combined device shows wherein the first and second cyclical deposition process comprise an atomic layer deposition process (Fu: see [0026] at least).
Regarding claim 10, the combined device shows wherein the first and second cyclical deposition process comprise a cyclical chemical vapor deposition process (Fu: ALD, for example, see [0026]; note that ALD is a variant of CVD, see [0004]).
Regarding claim 12, the combined device shows wherein the molybdenum halide etchant comprises molybdenum pentachloride (MoCI5) (Juppo: pg. 2850, col. 1, para. 1).
Regarding claim 13, the combined device shows wherein the one or more gap features. comprises a substantially vertical gap feature with an aspect ratio of greater than 2:1 (Chadrashekar: see col. 2 lines 49-50).
Regarding claim 14, the combined device shows wherein the one or more gap features comprises a substantially horizontal gap feature with an aspect ratio of greater than 1:2 (Chadrashekar: see col. 2 lines 49-50; note that the aspect ratio, i.e. height:width, is 1:2 when Fig. 3 is viewed rotated by 90 degrees).
Regarding claim 15, the combined device shows wherein the molybdenum metal film fills the one or more gap features without the formation of a seam (Chadrashekar: see col. 9 lines 7-16; in embodiments which do not “still [have] a seam.”).
Additionally, it is the position of the Office that, because the method of Chadrashekar and Fu and Juppo shows all of the limitations of the claimed method, the resulting molybdenum metal film will therefore have the same properties as claimed (i.e. the molybdenum metal film fills the one or more gap features without the formation of a seam). It is noted that a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04
Regarding claim 16, the combined device shows wherein the cyclical deposition process comprises depositing the molybdenum metal film directly on a dielectric surface (Fu: see [0014]).
Regarding claim 17, the combined device shows wherein the cyclical deposition process comprises depositing the molybdenum metal film directly on a metallic surface (Fu: see [0014]).
Regarding claim 20, the combined device shows wherein unit cycles of the first cyclical deposition-etch process are repeated until the one or more gap features are at least 80 percent filled with the portion of the molybdenum metal film (Chadrashekar: for cross section of 10-500 nm and aspect ratio of 2:1-10:1, see col. 2 lines 49-55 and col. 13 line 17, layer thickness at least 55.5 nm, see col. 13 line 50; at least combinations of dimensions overlap the claimed range).
Note that the range disclosed by Chadrashekar overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the dimensions of the gap and the portion of the metal layer to be a result effective variable affecting the gap filling ability.  Thus, it would have been obvious to modify the device of Chadrashekar to have the dimensions such that the percent fill is within the claimed range in order to improve gap filling and reduce seam formation, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 
Regarding claim 21, the combined device shows wherein the molybdenum halide precursor (Fu: MOyXx) and the molybdenum halide etchant (Juppo: MoCl5) are different vapor phase reactants.
Claims 1, 2, 4, 9, 12-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chadrashekar et al. (US 8,119,527; herein “Chadrashekar”) in view of Juppo et al. (Deposition of molybdenum thin films by an alternate supply of MoCl5 and Zn, 1998; herein “Juppo”). 
Regarding claim 1, Chadrashekar discloses in Figs. 2-3 and related text a method for filling one or more gap features on a substrate surface, the method comprising: 
providing the substrate comprising the one or more gap features into a reaction chamber (see step 201 and col. 4 lines 27-29); 
performing a first cyclical deposition-etch process (see Fig. 2) having at least one unit cycle to partially fill the one or more gap features, wherein each unit cycle of the cyclical deposition-etch process comprises:
flowing a precursor (see col. 5 line 28-29) into the reaction chamber to coat the one or more gap features with a metal film (323, see step 203 and col. 5 line 60); and
flowing an etchant into the reaction chamber (see col. 6 line 38-40), wherein the etchant contacts the metal film partially etching the metal film  (see step 205 and col. 6 line 20-21 and 38-45); and
terminating the first cyclical deposition-etch process upon determining the one or more gap features are partially filled with the metal film to a predetermined percentage thereby defining one or more partially filled gap features (see 341/351 in Fig. 3 and col. 8 lines 40-41); and

Chadrashekar does not disclose
a molybdenum precursor to coat a molybdenum metal film;
a molybdenum halide etchant.
In the same field of endeavor, Juppo teaches a method for depositing a depositing a metal film comprising 
a molybdenum precursor to coat a molybdenum metal film (MoCl5 reduced to deposit Mo films, see pg. 2845, col. 2, para. 2).
a molybdenum halide etchant (see pg. 2850, col. 1, para. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chadrashekar by having a molybdenum precursor to coat a molybdenum metal film, and the etchant being a molybdenum halide etchant, as taught by Juppo, in order to provide a film with high melting point, matching thermal expansion to certain substrates, and small reflection coefficient applicable to microelectronics, protective coatings, solar cell technology, and ele3ctroluminescent displays (see Juppo pg. 2845, col. 1, para. 1-2), to employ a known etchant of molybdenum (see Juppo, pg. 2850, col. 1, para. 1), and simplify processes by using a same material for both the deposition and etching steps and control of the growth behavior by balancing the deposition and etching of the film (see Juppo, pg. 2850, col. 1, para. 1). Further, Juppo shows that molybdenum and tungsten films are equivalents known in the art.  Therefore, because these two were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the molybdenum film of Juppo for the tungsten film of Chadrashekar.
Regarding claim 2, the combined device shows heating the substrate to a substrate temperature of between 300 °C and 700 °C (Jupoo: between 400°C and 500°C, see pg. 2846, col. 1 , para. 2, which overlaps the claimed ranges).
Note that the range disclosed by Juppo overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the substrate temperature to be a result effective variable affecting the deposition rate and physical and electrical characteristics of the resulting metal film.  Thus, it would have been obvious to modify the combined method to have the temperature within the claimed range in order to decrease the manufacture time and/or to increase the uniformity and electrical characteristics of the film, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claim 4, the combined device shows wherein each unit cycle of the first cyclical deposition-etch process comprises: contacting the substrate with a first vapor phase reactant comprising a molybdenum halide precursor (Juppo: MoCl5, see pg. 2850, col. 1, para. 1).
Regarding claim 9, the combined device shows wherein the first and second cyclical deposition process comprise an atomic layer deposition process (Juppo: ALE, see pg. 2845, col. 2, para. 3).
Regarding claim 12, the combined device shows wherein the molybdenum halide etchant comprises molybdenum pentachloride (MoCI5) (Juppo: see pg. 2850, col. 1, para. 1).
Regarding claim 13, the combined device shows wherein the one or more gap features. comprises a substantially vertical gap feature with an aspect ratio of greater than 2:1 (Chadrashekar: see col. 2 lines 49-50).
Regarding claim 14, the combined device shows wherein the one or more gap features comprises a substantially horizontal gap feature with an aspect ratio of greater than 1:2 (Chadrashekar: see col. 2 lines 49-50; note that the aspect ratio, i.e. height:width, is 1:2 when Fig. 3 is viewed rotated by 90 degrees).
Regarding claim 15, the combined device shows wherein the molybdenum metal film fills the one or more gap features without the formation of a seam (Chadrashekar: col. 9 lines 7-16; in embodiments which do not “still [have] a seam.”).
Additionally, it is the position of the Office that, because the method of Chadrashekar and Juppo shows all of the limitations of the claimed method, the resulting molybdenum metal film will therefore have the same properties as claimed (i.e. the molybdenum metal film fills the one or more gap features without the formation of a seam). It is noted that a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04
Regarding claim 20, the combined device shows wherein unit cycles of the first cyclical deposition-etch are repeated until the one or more gap features are at least 80 percent filled with the portion of the molybdenum metal film (Chadrashekar: for cross section of 10-500 nm and aspect ratio of 2:1-10:1, see col. 2 lines 49-55 and col. 13 line 17, layer thickness at least 55.5 nm, see col. 13 line 50; at least combinations of dimensions overlap the claimed range).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the dimensions of the gap and the portion of the metal layer to be a result effective variable affecting the gap filling ability.  Thus, it would have been obvious to modify the device of Chadrashekar to have the dimensions such that the percent fill is within the claimed range in order to improve gap filling and reduce seam formation, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-7, 10, 15 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 16-18 and 25 of copending Application No. 16/105802 (herein “’802”) (reference application) in view of Chadrashekar and Juppo. 
Regarding claim 1, claim 1 of ‘802 teaches all of the limitations of claim 1 except the filling by a cyclical deposition-etch process and the etchant being a molybdenum halide etchant. 
In the same field of endeavor, Chadrashekar and Juppo teach the remaining claimed limitations as outlined in the rejection of claim 1 above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in order to improve filling of the gap feature and reduce seam size and for the reasons associated with the teachings of Juppo as applied above.
Regarding claim 2, claim 14 of ‘802 teaches all of the additional limitations of the claims.
Regarding claims 4, 10, and 16, claim 1 of ‘802 teaches all of the additional limitations of the claims.
Regarding claims 5-7, claim 16-18 of ‘802 teaches all of the additional limitations of the claims.
Regarding claim 15, claim 25 of ‘802 teaches all of the additional limitations of the claims.
Claims 1-10 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 13-14 of copending Application No. 16/105745 (herein “’745”) (reference application) in view of Chadrashekar and Juppo. 
Regarding claim 1, claim 1 of ‘745 teaches all of the limitations of claim 1 except the filling by a cyclical deposition-etch process and the etchant being a molybdenum halide etchant. 
In the same field of endeavor, Chadrashekar and Juppo teach the remaining claimed limitations as outlined in the rejection of claim 1 above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in order to improve filling of the gap feature and reduce seam size and for the reasons associated with the teachings of Juppo as applied above.
Regarding claims 2 and 3, claims 2-4 of ‘745 teach all of the additional limitations of the claims.
Regarding claims 4 and 16, claim 1 of ‘745 teaches all of the additional limitations of the claims.
Regarding claims 5-8, claims 5-8 of ‘745teach all of the additional limitations of the claims.
Regarding claims 9-10, claims 13-14 of ‘745 teach all of the additional limitations of the claims.

Response to Arguments
Applicant's arguments filed 2/18/2021have been fully considered but are not persuasive.
Applicant argues (pages 8-9) that the combination of Chadrashekar, Fu and Juppo is improper, because the Office Action relies on impermissible hindsight. Applciant specifically argues that because “the teaching of the use of molybdenum containing materials for both application of a molybdenum layer and etching that molybdenum layer is only present on the record in Applicant’s specification,” that “it logically follows that proposed combination of Chadrashekar, Fu and Juppo has been improperly gleaned from Applicant’s own specification.”
In response, the examiner disagrees. Specifically, it is noted that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Further, applicant’s assertion that a combination of Chadrashekar, Fu and Juppo would have necessarily been gleaned from Applicant’s own specification because the combination of features is “is only present on the record in Applicant’s specification,” amounts to an allegation that only a rejection under 102 would or could be considered valid. Rather, a proper art rejection need not be based upon a single reference showing each of the claimed features. One cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues (pages 8-9) that the combination of Chadrashekar, Fu and Juppo is improper, because “it is unclear why one skilled in the art would look to Juppo as a source of a molybdenum etchant when Juppo considers the etching of a molybdenum film layer as problematic.”
In response, the examiner disagrees. Specifically, it is respectfully noted that applicant appears to be misconstruing the teaching of Juppo. Juppo teaches a method of depositing molybdenum wherein MoCl5 is used as a precursor. The disclosure recites that the precursor used for deposition (MoCl5) was also observed to have an etching effect on the already deposited molybdenum film during subsequent cycles. As the desired result of the disclosed method was the deposition of the molybedenum film, the observed etching effect was considered “problematic” if not “balance[d]” in the deposition process (see pg. 2850, col. 1 para. 1). As one of ordinary skill in the art would readily recognize, this is because one would not want to etch away too much of the already deposited film in a self-defeating effort to deposit the film.
In regards to the current rejection it is respectfully noted that Juppo is not relied upon to teach an etching step or a desirability of said etching step. Chadrashekar teaches a method including the cyclical deposition-etch process, but does not disclose the claimed etchant material. Juppo is relied upon solely to show that MoCl5 is known to be an etchant to a molybdenum layer. When applied to the method of Chadrashekar, which purposefully etches the molybdenum layer in the cyclical deposition-etch process, it is readily apparent that the etching effect of MoCl5 on molybdenum is not “problematic,” but rather applicable to the desired result. Accordingly, the disclosure of Juppo does not teach away from the combination with Chadrashekar or constitute evidence of impermissible hindsight in the combination of the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/19/2021